Title: From George Washington to John Cleves Symmes, 14 August 1781
From: Washington, George
To: Symmes, John Cleves


                        
                            Sir
                            Head Quarters near Dobbs Ferry Augst 14th 1781
                        
                        I have recd your Letter of this date, respecting Mr Coldclough a forage Master belonging to the Army.
                        The circumstances of the affair in question, I am totally unacquainted with—but you may be assured, that at
                            the same time I am very unhappy, that any differences should arise between Citizens & Persons belonging to the
                            Army; It is not my wish that any who have been guilty of Crimes properly cognizable by the Laws of the Land should be
                            exculpated, or schreened from justice.
                        At this stage of the Campaign, however, it would be very inexpedient to direct a Person to
                            be taken from the execution of his duty, whose services could not possibly be so essential at any other period as at the
                            present. I am Sir Your Most Obed. Servt.

                    